United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3922
                                ___________

Richard Alan Davis,                   *
                                      *
              Appellant,              *
                                      *   Appeal from the United States
      v.                              *   District Court for the
                                      *   Eastern District of Arkansas.
Greg Harmon, Warden, East             *
Arkansas Regional Unit, ADC;          *   [UNPUBLISHED]
Larry Norris, Director, Arkansas      *
Department of Corrections; Wendy      *
Kelley, Deputy Director, Arkansas     *
Department of Corrections; Paulette   *
Green, Classification Officer, East   *
Arkansas Regional Unit, ADC;          *
Essie Clay, Disciplinary Hearing      *
Officer, East Arkansas Regional       *
Unit, ADC; James Gibson, Disciplinary *
Hearing Administrator, Arkansas       *
Department of Corrections; Moorehead, *
Mr., Medical Administrator, East      *
Arkansas Regional Unit, ADC; Moses *
Jackson, III, Maximum Security Shift *
Commander, East Arkansas Regional *
Unit, ADC; Larry May, Deputy          *
Director, Arkansas Department of      *
Corrections,                          *
                                      *
              Appellees.              *
                                     ___________

                              Submitted: March 30, 2009
                                 Filed: April 6, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Richard Alan Davis appeals the district court’s1 dismissal of
his 42 U.S.C. § 1983 action following an evidentiary hearing. Because Davis
requested a jury trial and he alone testified at the hearing, the district court properly
applied the standards announced in Johnson v. Bi-State Justice Ctr., 12 F.3d 133 (8th
Cir. 1993); and upon de novo review, see Johnson v. Cowell Steel Structures, Inc.,
991 F.2d 474, 478 (8th Cir. 1993), we find no error in the court’s conclusion that the
case was not submissible to a jury. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-